Heisel, J.,
(dissenting):—-The question presented by the motion to strike from the record in this court the record of certain proceedings had in this case in the court below, with which I am unable to agree with the majority of the court, is whether or not the striking from the record by the Superior Court the appearance *320of the defendant and the pleas filed by him in a foreign attachment proceeding, under our statute, without entering bail as required by statute, is reviewable in this court.
When a writ of error issues from this court to the Superior Court, the questions that can be determined must be such as appear upon the face of a transcript of the proper record of that court, or such points of law arising in the course of the trial, material to the determination thereof, which, under our statutes may be included in a bill of exceptions. From these two sources must arise all reviewable questions.
I agree with the majority of the court that the bill of exceptions, under the statutory provisions relating thereto in this state, was not properly included in the record and should be stricken therefrom. Therefore if the action of the Superior Court in striking off the appearance of the defendant and the pleas filed by him is reviewable by this court, it must be as part of the record proper. At common law the record proper consists of the process, pleadings, verdict and judgment, and pleas stricken from the record are no part of it. The authorities on this point are practically unanimous.
If therefore, in the case at bar, the pleas stricken from the record by the Superior Court are to be a part of the record proper and, as such, reviewable by this court, we must find the authority for so holding, within'the statute, because at common law, it was not any part of such record, and without bill of exceptions, it was not reviewable.
I find nothing in the Constitution, statutes, rules of court, or decided cases of this state, declaring or defining the proper record of an inferior court to be sent to this court, on writ of error, to be in any way different from the common-law rule in that respect. Certainly the Constitution and statutes make no such provision.
As to Rule 12 1 am unable to see how it gives any assistance whatever in determining this matter.
The rule is as follows:
“In making up the transcript of the record to be transmitted to this court, the prothonotary or clerk of the court below shall omit from such transcript the formal heading and commencement of the record, stating *321only the title of the cause, and the time of the commencement of the suit or proceedings; he shall also omit all writs, or original process for appearance, where the party has appeared; all entries of continuances and imparlances; all entries of motions and rules to declare or plead; all entries of applications for continuances, for commissions, or for warrants of resurvey, and the affidavits in support thereof, together with the ruling of the court on such application; all entries of motions on rules for security for costs, together with the proceedings and rulings thereon; all entries of impaneling, swearing and names of jurors, and all other merely incidental motions and rules made in the progress of the cause; all pleadings withdrawn, waived or superseded by amendment; all commissions to take testimony and the formal returns thereto, and all warrants of resurvey, stating the time of issue and return of such warrant; all replevin, retorno habendo, and appeal bonds, and affidavits; all formal entries for motions for new trials, and the rulings thereon, together with the affidavits and other evidence used on such motions, stating in lieu thereof the fact of such motion being made, and how disposed of by the court; unless, where any of the foregoing matters or proceedings may be used as evidence in the cause, or where some question may arise in regard thereto, reviewable by this court, then, so much only of any such matter or proceedings as may be used in evidence, or as appertains to the decision or determination desired to be reviewed, shall be incorporated in the transcript, and no more; the intent being to avoid incorporating in the transcript any matter or thing not material to the full and fair presentation of the questions to be reviewed by this court.”
Briefly this rule is nothing more than directions to the prothonotary as to what shall be omitted from the transcript of the record as shown by the files of the case in his office, and does not attempt to distinguish those things in the files that are reviewable from those that are not reviewable. As the rule states:
“The intent being to avoid incorporating in the transcript any matter or thing not material to the full and fair presentation of the questions to be reviewed by this court.”
The object of this rule- becomes more apparent when we remember that under the old rules the prothonotary, when making up his record for this court under the writ, had before him the assignment of errors, whereby he would be advised of the questions to be raised, and therefore of the necessity of setting out in full those parts of the proceedings mentioned in the rule which ordinarily under the rule would be omitted, even though reviewable, so that the record would not be encumbered with immaterial matter.
The assignment of errors might consist of errors in the record proper of the case, or such as could be raised only by bill of exceptions, therefore the rule provided that the matters mentioned *322in the rule, although in the files of the prothonotary, should be omitted from the record unless they had been used as evidence and therefore could be brought into the record by bill of exceptions, or unless they were reviewable as part of the record proper.
The case of Easton v. Jones, 1 Har. 433, note a, was in the Supreme Court on writ of error issued after judgment on demurrer to certain pleas. The questions involved were, which party is bound to' set out an instrument after oyer, and whether the grant of 03rer makes the deed a part of the record.
The court decided that the mere craving of oyer, though granted, does not make a deed part of the record. And while considering that question said: .
"The craving of oyer is a kind of plea and may be counterpleaded, and the grant or refusal of oyer is a judgment of the court. If the court refuse oyer when it ought to be granted, a writ of error will lie.”
Clearly all the court meant was that the judgment of the court on such a pleading was a final judgment like a judgment on a demurrer to a plea, which it was then considering, and that a writ of eiTor would lie; not after further pleadings and a trial and final judgment on the trial as suggested by the Chancellor, but immediately, and in like manner that the writ would issue after judgment on demurrer to pleadings. All of which was the usual common-law procedure on common-law pleading and in no way" suggested a departure from the common-law rule governing what constitutes the record on writ of error.
The whole difficuhy, it seems to me, grows out of an attempt to review certain steps in an unusual statutory remedy by means of common-law rules which do not meet the requirements.
I am therefore of the opinion, that the action of the Superior Court in striking off the appearance and pleas is no part of the record proper of the case here and should be stricken from the record.
On the Merits.
The merits of the questions raised by the foregoing assignments of error were afterwards heard by Conrad, Rice, and ■ Heisel, Associate Judges (the Chancellor not sitting), and the court handed down the following:
*323Per Curiam:
In this case-there are nine assignments of error filed by the defendailt below, appellant in error. Voluminous briefs were filed and able and exhaustive arguments were made by counsel representing both parties to the action. However, as the judges comprising the Supreme Court at the time of the argument were also members of the Court in Banc at the time that court heard and determined the same questions raised by the assignments of error, and also in view of the fact that the same questions cannot arise in the future for the reason that by recent legislation defendants in foreign attachment cases are permitted to appear without first giving bail, we will not state reasons for our decision in this court, our conclusions being the same as they were in Banc, the time the case was argued and determined by the Court.
Without stating the numerous questions of law raised by the assignments of error and decided by the court below, we are of the-opinion that the judgment of the court below should be and it is hereby affirmed.